Citation Nr: 0732332	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of kidney function, left nephrectomy status post renal artery 
bypass for renal stenosis, hypertension and cerebrovascular 
accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from August 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for loss of kidney function, left nephrectomy 
status post renal artery bypass for renal stenosis, 
hypertension and cerebrovascular accident.  In December 2006, 
the Board remanded the claim for additional development.  
Jurisdiction over the veteran's claims files has been 
transferred to the RO in Houston, Texas.  

In August 2007, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing was prepared and associated with the claims file.


FINDING OF FACT

The veteran does not have loss of kidney function, left 
nephrectomy status post renal artery bypass for renal 
stenosis, hypertension, or residuals of a cerebrovascular 
accident, as a result of an injury, or aggravation of an 
injury, attributable to VA hospitalization or medical 
treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for loss of 
kidney function, left nephrectomy status post renal artery 
bypass for renal stenosis, hypertension, or residuals of a 
cerebrovascular accident, under 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation pursuant to 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for loss of kidney function, left 
nephrectomy status post renal artery bypass for renal 
stenosis, hypertension, and residuals of one or more 
cerebrovascular accidents.  Specifically, he argues that 
renal surgery performed at a VA facility in July 1998 caused 
scar tissue to develop, which caused him to subsequently have 
the left kidney removed in 1999 (also at a VA facility), that 
he developed hypertension subsequent to the left nephrectomy, 
and that this hypertension caused two cerebrovascular 
accidents.  His daughter has argued that compensation is 
warranted because the VA facility in Mountain Home "refused 
treatment" in March and April of 1999, and because VA 
physicians should have tried a stent instead of a bypass 
during kidney surgery at a VA facility in July 1998.  See 
veteran's daughter's letter, received in July 2002.   

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  See VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).  The Board further notes 
that in a VA General Counsel Precedent Opinion, it was 
concluded that 38 U.S.C.A. § 1151 authorizes compensation in 
claims based on acts of omission by VA.  See VAOPCGPREC 5-
2001 (Feb. 5, 2001).  

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d) (2007).

The claims files include VA and non-VA treatment reports, 
dated between 1990 and 2004, and a decision of the Social 
Security Administration (SSA), dated in May 2000 (with 
supporting documentation).  This evidence shows that in June 
1998, the veteran was hospitalized at the VA medical center 
(VAMC) in Baltimore, Maryland, with complaints of slurred 
speech and left-sided weakness, and blood pressure of 
226/116.  A renal arterial Doppler showed greater than 80 
percent stenosis on the left kidney, and an angiogram 
revealed infrarenal abdominal aortic aneurysm.  The final 
diagnoses were renal artery stenosis, and hypertension.  He 
was released with the expectation of being readmitted for an 
operation in about five days.  See Baltimore VAMC report, 
covering treatment between June 16, 1998 and July 1, 1998.  

The veteran was readmitted to the Baltimore VAMC five days 
later.  The report notes a history of a small four centimeter 
(cm.) AAA (abdominal aortic aneurysm), and that the veteran 
was being worked-up for a planned renal artery stenosis 
(bypass) and AAA repair.  Surgery was performed on July 9, 
1998.  The veteran reportedly tolerated the procedure well 
and was discharged from the OR (operating room) without 
complication to the surgical intensive care unit (SICU), 
where he recovered without complication.  He was discharged 
on July 15, 1998.  See Baltimore VAMC report, covering 
treatment between July 6, 1998 and July 15, 1998.  

An August 1998 Baltimore VAMC report notes that the veteran's 
treatment in June 1998 included treatment for a TIA 
(transient ischemic attack), and that he was admitted for a 
neurology consultation after a (second) "event" on August 
11, 1998 which was manifested by slurred speech, left-sided 
weakness, and left hand numbness.  The report indicates that 
the veteran had a third "event" on August 16, 1998, 
manifested by similar symptoms.  A 30-pack-year history of 
tobacco smoking was noted.  The report indicates that the 
veteran was started on Plavix for platelet inhibitor, and 
that he had been restarted on lisinopril after his blood 
pressure became slightly elevated.  Finally, the report 
indicates that the veteran's most recent event was "most 
likely" a "TIA versus cerebrovascular accident in the same 
area as his old cerebrovascular accident back in June."  See 
Baltimore VAMC report, covering treatment between August 17, 
1998 and August 20, 1998.  

Reports from Carroll County General Hospital (CCGH), dated in 
February 1999, show that the veteran was admitted with acute 
left upper quadrant pain, and hypertension.  A CT 
(computerized tomography) scan reportedly revealed delayed 
function in the left kidney.  An arteriogram showed a 
nonfunctioning left kidney consistent with renal artery 
occlusion.  An associated vascular consultation report, from 
Dr. S., dated in February 1999, states that the consultation 
was undertaken in order to ensure that the veteran's pain was 
not related to the patient's recent aortic reconstruction and 
renal artery bypass.  The report further states that, 
"Current physical examination and imaging studies do not 
suggest evidence of vascular etiology of the patient's 
pain."  Another associated consultation report, from Dr. F., 
also dated in February 1999, was apparently undertaken in 
relation to the veteran's blood pressure, and notes that the 
veteran was smoking two packs of cigarettes per day.  The 
discharge diagnoses were left renal artery occlusion with 
infarction of the left kidney, history of arteriosclerotic 
peripheral vascular disease with prior left renal artery 
repair and abdominal aortic artery aneurysm resection, and 
status post cerebrovascular accident times two.  

A letter from a prospective attorney for the veteran, dated 
in May 1999, indicates that the review was undertaken in 
association with a potential medical negligence claim, under 
Maryland law, and that any claim against Carroll County 
General Hospital would have to be filed by February 2002.  
The attorney states that some of the veteran's medical 
records had been forwarded to "a very accomplished 
nephrologist" (the nephrologist was not identified by name, 
nor is this report associated with the claims files), and 
that he performed "a very thorough review of your case."  
The attorney states that, with regard to the nephrologist's 
review:

He feels very strongly that the care that 
you received from the vascular surgeon 
consult, Dr. S., was inappropriate.  In 
fact, he thinks that problems with the 
kidney should have been diagnosed much 
sooner than they were.  Nevertheless, he 
also advised me that it would be very 
difficult to prove that even if the 
problem had been identified early it 
would have made a difference in your 
situation.  Apparently it is very 
difficult to show that kidneys recover 
function when they have a sudden infarct 
like the one you had.  There apparently 
is little in the way of medical research 
to support the notion that if the blood 
flow had been restored your kidney 
function would have returned.  There is 
the additional complication that if the 
blood flow could not have been restored 
by the use of a wire in the clogged blood 
vessel, the surgery which you would have 
been facing potentially was life 
threatening, and perhaps would not have 
been justified given that you had another 
kidney with decent function.

The attorney stated that he declined to represent the 
veteran.    

VA reports indicate that the veteran subsequently underwent 
testing and treatment until he was admitted to the VA medical 
facility in Mountain Home, Tennessee, in October 1999 for a 
left nephrectomy.  The report indicates that he tolerated the 
procedure well and had an unremarkable course in the SICU.  
Elevated blood pressure was noted just prior to discharge, 
and he was given lisinopril and nitro paste, he was advised 
to take his blood pressure three times per day and to return 
for follow-up in  three days.  

VA reports show that the veteran received ongoing treatment 
following his October 1999 nephrectomy.  In addition, a VA 
general medical examination report, dated in April 1999, 
notes that the veteran's June 1998 stroke (cerebrovascular 
accident) was related to high blood pressure, which was in 
turn related to his left renal artery stenosis, and that it 
was also related to his aortic aneurysm.  Furthermore, it 
notes that his August 1998 stroke was believed to be caused 
by an embolic episode.  The report includes a history 
indicating that the veteran's left kidney had infarcted and 
was no longer functioning as of February 1999, and that the 
veteran had recently been experiencing problems with high 
blood pressure.  The impressions were stroke times two, an 
infarct of a transplanted kidney (i.e., as part of the bypass 
surgery in June 1998), and a thrombus in the abdominal aorta.  
The impressions note that the veteran's embolic phenomenon 
may have been related to the thrombus in the aorta, and that 
the embolization to the kidney might have resulted in 
increased blood pressure.  

A VA genitourinary examination report, dated in April 1999, 
contains an impression of history of renal artery stenosis, 
status post renal artery bypass at the time of abdominal 
aortic aneurysm repair with subsequent thrombosis of the 
graft and loss of the function of the left kidney.  

A decision of the SSA, dated in May 2000, shows that the SSA 
determined that the veteran was disabled as of June 1998, 
with a primary diagnosis of late effects of cerebrovascular 
disease, and a secondary diagnosis of organic mental 
disorders (chronic brain syndrome).  

Having reviewed the complete record, the Board finds that the 
claim must be denied.  The claims files do not contain 
competent evidence to show that the veteran has loss of 
kidney function, left nephrectomy status post renal artery 
bypass for renal stenosis, hypertension, or residuals of one 
or more cerebrovascular accidents, as a result of unforeseen 
events, or VA negligence.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

In this regard, to the extent that the veteran appears to 
argue that that he developed hypertension subsequent to the 
left nephrectomy, and that this hypertension caused two 
cerebrovascular accidents (CVA's), the medical evidence 
indicates that he had hypertension, and at least two CVA's, 
prior to his October 1999 nephrectomy.  See e.g., August1998 
Baltimore VAMC report; February 1999 CCGH reports.  
Furthermore, although the veteran's representative has cited 
to the May 1999 letter from a prospective attorney for the 
veteran as evidence that is probative of the claim, this 
letter indicates that a consulting physician to a private 
hospital (CCGH), specifically, Dr. S., may have provided 
inadequate care.  The letter makes no mention of VA, nor does 
it indicate that the claimed conditions are the result of 
unforeseen events, or negligence by any health care provider, 
including VA.

As noted above, for the purpose of receiving compensation 
under 38 U.S.C.A. § 1151, it is not enough that show that 
additional disability has resulted following VA treatment.  
Instead, it must be shown that the additional disability is 
due to unforeseen events, or some negligence or other fault 
on the part of VA.  In this case, there is simply no medical 
of record suggesting such fault on the part of VA.

Accordingly, the preponderance of the evidence is against the 
appellant's claim, and compensation for loss of kidney 
function, left nephrectomy status post renal artery bypass 
for renal stenosis, hypertension, and cerebrovascular 
accident, under 38 U.S.C.A. § 1151 is not warranted.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefits sought on appeal.

In reaching this decision, the Board considered the 
appellant's arguments, and those of his daughter, submitted 
in support of his assertion that he has a loss of kidney 
function, left nephrectomy status post renal artery bypass 
for renal stenosis, hypertension and residuals of a 
cerebrovascular accident, as a result of VA treatment.  
However, lay persons, untrained in the field of medicine, are 
not competent to offer an opinion on this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these 
arguments do not provide a factual predicate upon which 
compensation may be granted.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2002, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letters 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.

Although the June 2002 VCAA letter was mailed to the 
appellant after the initial RO adjudication of his claim, any 
defect with respect to the timing of the VCAA notice in this 
case was nonprejudicial.  There is no indication that the 
outcome of the claim has been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the Board in August 2007.  For these reasons, the timing of 
the VCAA notice was not prejudicial.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  Furthermore, the actions by the 
veteran's representative indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights has been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, no further notice is needed as to any 
disability rating or effective date matters.  Since the claim 
has been denied, any question as to the disability ratings or 
the appropriate effective dates to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  
Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained VA and non-VA medical records, and SSA records.  The 
veteran has been afforded VA examinations, and although an 
etiological opinion has not been obtained, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for an etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the veteran is 
shown to have had hypertension, and two CVA's, prior to the 
removal of his left kidney in October 1999, and the claims 
files do not currently contain competent evidence showing 
that  loss of kidney function, left nephrectomy status post 
renal artery bypass for renal stenosis, hypertension and/or 
residuals of a cerebrovascular accident are the result of an 
injury, or aggravation of an injury, attributable to VA 
hospitalization or medical treatment.  Id.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  






ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of kidney 
function, left nephrectomy status post renal artery bypass 
for renal stenosis, hypertension and cerebrovascular 
accident, is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


